Opinion issued March 8, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00073-CR
                               NO. 01-16-00074-CR
                            ———————————
          IN RE THE CITY OF MEADOWS PLACE, TEXAS, AND
              GARY STEWART, CHIEF OF POLICE, Relators



            Original Proceeding on Petition for Writ of Mandamus
                           and Writ of Prohibition



                        MEMORANDUM OPINION

      Relators, The City of Meadows Place, Texas, and Gary Stewart, Chief of

Police, filed a petition for a writ of mandamus and a writ of prohibition challenging

an “Order to Register Defendant as Sex Offender in The City of Meadows Place,
Texas” and oral rulings regarding the city’s Ordinance 2006-21.1 After relators filed

their petition, the trial court signed an order vacating the order to register and any

findings regarding the ordinance. Relators have filed an unopposed motion to

dismiss the petition as moot.

      Accordingly, we grant the motion and dismiss the petition for a writ of

mandamus and a writ of prohibition as moot. All pending motions also are dismissed

as moot.

                                  PER CURIAM


Panel consists of Justices Bland, Brown, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying proceeding is The State of Texas v. Shane West, cause no. 1374217,
      in the 174th District Court of Harris County, Texas, the Honorable Ruben Guerrero
      presiding.
                                           2